IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
WILLIAM R. SMITH,
                                      NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                      FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
v.
                                      CASE NO. 1D15-4038
STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed September 27, 2016.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Appellant William R. Smith, pro se.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, OSTERHAUS, and RAY, JJ., CONCUR.